NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4668-17

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LARRY DUKES a/k/a
LAKEEM DUKES, LAWRENCE
DUKES, LARRY DUKE,
TERRY T. FOWLER, TERRY
FOWLER,

          Defendant-Appellant.


                   Argued December 16, 2020 – Decided March 26, 2021

                   Before Judges Alvarez and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 17-06-
                   0718.

                   Stephen F. Payerle argued the cause for appellant
                   (Joseph E. Krakora, Public Defender, attorney; Kelly R.
                   Anderson and Stephen F. Payerle, Designated Counsel,
                   on the briefs).
              Nancy A. Hulett, Acting Assistant Prosecutor, argued
              the cause for respondent (Yolanda Ciccone, Middlesex
              County Prosecutor, attorney; Nancy A. Hulett, of
              counsel and on the brief).

              Appellant filed a pro se supplemental brief.

PER CURIAM

        Tried by a jury, 1 defendant Larry Dukes was convicted of second-degree

robbery, N.J.S.A. 2C:15-1(a)(1) (Suzanna Paz) (count one); first-degree

robbery, N.J.S.A. 2C:15-1(a)(1) (Alberto Rodriguez) (count two); second-

degree conspiracy to commit robbery, N.J.S.A. 2C:5-2(a)(1) and 2C:15-1(a)(1)

(count four); disorderly persons simple assault, N.J.S.A. 2C:12-1(a)(1) (Paz)

(count five); second-degree aggravated assault, N.J.S.A. 2C:12-1(b)(1)

(Rodriguez) (count six); third-degree possession of a controlled dangerous

substance, N.J.S.A. 2C:35-10(a)(1) (count seven); and fourth-degree resisting

arrest, N.J.S.A. 2C:29-2(a)(2) (count eight). The jury acquitted defendant of an

additional charge of second-degree robbery (Norma Ramos-Sanchez) (count

three).

        On April 5, 2018, the judge granted the State's motion for mandatory

extended-term sentencing as a "[r]epeat [v]iolent [o]ffender[,]" N.J.S.A. 2C:43-



1
    Defendant was tried with a co-defendant not involved in this appeal.
                                                                           A-4668-17
                                         2
7.1(b),2 and imposed a thirty-year term subject to the No Early Release Act's

(NERA) eighty-five percent parole ineligibility on count two, into which he

merged counts four and six. See N.J.S.A. 2C:43-7.2. The judge also merged

count five into count one, sentencing defendant to ten years, subject to NERA,

to run concurrent to the term defendant would serve on count two. Count seven,

a crime which occurred later, on the date of defendant's arrest, resulted in a

consecutive four-year term, to which the one-year sentence imposed on count

eight ran concurrent. Thus, defendant's aggregate sentence was thirty-four

years, the first thirty subject to NERA.

      In imposing the sentence, the judge accorded great weight to aggravating

factors three, six, and nine, and found no factors in mitigation. He heavily

weighed the aggravating factors because of defendant's chronic drug use, failure

to comply with probation and parole, approximate forty-six arrests dating back

to 1990, at least a dozen indictable convictions, and many disorderly persons

and petty disorderly persons convictions. Defendant appeals. We affirm.

      During the early morning hours of April 10, 2017, Rodriguez, Ramos-

Sanchez, and Paz left a nightclub and headed towards a restaurant. A nearby


2
  Defendant had been previously sentenced for third-degree aggravated assault
in 2013 and second-degree possession of a weapon for an unlawful purpose in
1997. N.J.S.A. 2C:12-1(b); N.J.S.A. 2C:59-4.
                                                                          A-4668-17
                                           3
surveillance camera captured them on film as they passed by shortly before the

robbery. At trial, Rodriguez identified the man, seen wearing a hat, walking

behind the group almost immediately after they went out of camera range, as the

person who punched him in the head from behind, knocking him to the ground.

Paz screamed for help, somehow fell, broke her ankle, and rolled beneath a

parked car. Rodriguez attempted to get up to help her, but was struck again by

the man with a hat, this time with an object. That blow left a laceration on

Rodriguez's forehead requiring twelve stitches that left a visible scar shown to

the jury. The man with the hat demanded Rodriguez's money and searched his

pockets.

      Paz testified that as a result of the ankle break, she underwent surgery, the

insertion of fifteen pins, a stay at a physical rehabilitation facility after the initial

hospital admission, and spent four months in a wheelchair. By the time of trial

in December 2017, she continued to experience pain in her foot and used a cane

to walk.    Paz's recollection was that as the group was walking, someone

demanded their money. She thought the assailants were in front of the group

but could not be certain.

      Ramos-Sanchez said she saw two men approach from the rear and heard

them demand money; she was sprayed in the face with an irritant.                    She


                                                                                  A-4668-17
                                           4
immediately ran to an intersecting street, and the men chasing her turned away.

Ramos-Sanchez encountered pedestrians leaving a bar, who called the police on

her behalf. Her eye remained cloudy after the incident, although she refused

medical attention at the time.

      None of the victims, who had been drinking, could identify their attackers.

Rodriguez remembered only that the man who struck him in the forehead wore

dark clothes and a cap. He initially thought he was hit with a gun, but over time

became uncertain as to the nature of the object. Rodriguez and Ramos-Sanchez

were sure there were only two assailants; Paz thought there may have been three

or four.

      New Brunswick Police Sergeant Theirry Lemmerling obtained the

surveillance videos, shown to the jury, from two neighborhood stores. He

downloaded them onto a flash drive, then transferring them to a disc. During

trial, all three victims identified themselves on the video. The person walking

closest to the group as it leaves camera range was wearing a hat.

      Lemmerling made still photographs from the video footage of the two men

walking behind the victims, including the man with a hat. A few days later, two

New Brunswick police officers drove by defendant standing at a corner. They




                                                                           A-4668-17
                                       5
had been shown the still photograph that morning and knew there was an

outstanding warrant for his arrest related to the robbery.

      The officers stopped, and when one of them told defendant he had an

arrest warrant, defendant fled. A third officer saw defendant running, saw him

discard ten glassine envelopes containing heroin and fiorinal fentanyl, and

caught him. When arrested, defendant was carrying a can of pepper spray.

      At the station, New Brunswick Police Department Detective Brandt

Gregus questioned defendant and showed him the still photo.          Defendant

admitted he was the man wearing a hat walking a few paces behind the three

victims moments before the robbery. That picture was admitted into evidence

and shown to the jury when Gregus testified.

      After the State rested, defendant moved for a judgment of acquittal on

counts one, two, and three—which charged first-degree robbery based on the

use of a deadly weapon or an attempt to inflict serious bodily injury. The judge

ruled, however, that the State had presented sufficient proof for first-degree

robbery on counts one and two based on defendant "inflicting serious bodily

injury or attempting to inflict serious bodily injury." As to Ramos-Sanchez,

count three, the judge determined that only second-degree robbery would be

submitted to the jury. Otherwise, the motion was denied.


                                                                          A-4668-17
                                        6
      The indictment did not include the following language from the robbery

statute as an element of the offense: "[t]hreatens another with or purposely puts

him in fear of immediate bodily injury . . . ." N.J.S.A. 2C:15-1(a)(2). During

the charge conference, defense counsel objected to the jury being read the

corresponding threat-of-force portion of the model jury charge on the basis that

it would not mirror the indictment. Model Jury Charges (Criminal), "Robbery

in the First Degree (N.J.S.A. 2C:15-1)" (rev. Sept. 10, 2012); Model Jury

Charges (Criminal), "Robbery in the Second Degree (N.J.S.A. 2C:15-1)" (rev.

July 2, 2009). When asked on the record, the prosecutor could not recall why

the indictment language did not include threat of force as an element of the crime

and did not object to the omission. The judge acceded—"[I]f . . . there is an

objection to it I guess, then, we don't read it."

      After the jurors began to deliberate, they posed a number of questions,

such as whether "[i]f someone is injured during the course of a crime, is the

defendant responsible?" The jurors also asked whether it was necessary for

actual physical contact to occur between perpetrator and victim in order to meet

the statutory requirements for robbery.

      After consideration of the jurors' questions, and an extensive colloquy

with counsel, the judge decided to recharge the jury and explain that the threat


                                                                            A-4668-17
                                          7
of force could indeed constitute a basis for robbery. The judge opined that his

failure to have done so initially was an error of law he should correct. He said:

            What I told the jury is . . . an incomplete recitation of
            the law. And now I'm gonna give the jury a complete
            recitation of the law.

                  ....

                  [Someone] asked for money, struck my friend in
            the face. And I[, Paz,] tried to get away. He may have
            touched me. He may not have touched me. And I fell
            to the floor. Or fell to -- she said floor. Fell to the
            ground. And . . . I injured my ankle. It appears that it
            was a very serious . . . injury to the ankle.

                  That's a threat of force. She alighted from the
            scene or attempted to leave the scene trying to avoid the
            robbers. And she got hurt in the process. As a result of
            the use of force. The force . . . the threat of force.

                   Her friend was struck. She feared she was [going
            to] be next. It's in the case. I should have charged it.
            It['s] my obligation to . . . give the jury the law.
            Notwithstanding what the lawyers say. . . . it's my
            responsibility, not the lawyer's responsibility[,] to give
            the law.

                   [M]y instruction was incomplete. . . . The fact
            that it . . . was brought to my attention by virtue of the
            numerous questions raised by the jury, I don't think is
            -- of great significance.

      When the jurors returned from lunch, the judge reinstructed them as

follows:


                                                                           A-4668-17
                                        8
      "In order for you [to] find the defendant guilty of
robbery, the State is required to prove each of the
following element[s] beyond a reasonable doubt:

    One, that the defendant was in the course of
committing a theft.

       Two, that while in the course of committing that
theft, the defendant knowingly inflicted bodily injury
or used force upon another."

       In . . . actuality, . . . that's part of (a) . . . of two.
Part (b) is, "Or threatened another with or purposely put
another in fear of immediate bodily injury.["] All right.

     So, there's two elements. Just so we're clear.
There are two elements to robbery. One that the
defendant was in the course of committing a theft.

      Two, that either while in the course of
committing a theft, the defendant knowingly inflicted
bodily injury or used force upon another.            Or,
alternatively, threatened another with, or purposely put
another in fear of bodily injury.

       Although no bodily injury need have resulted, the
prosecution must prove that the defendant either
threatened the victim with, or purposely put the victim
in fear of such bodily injury. That's the addition. That's
the incomplete part that I didn't give.

      Now, this is part and parcel of the entire twenty-
eight[-]page instruction. You . . . are to treat this
instruction that I gave you . . . and give it the same
consideration that you're gonna give to all the other
instructions that I gave you. All right.



                                                                    A-4668-17
                               9
                   I am not going to at this point, respond to those
             questions that you've given me in light of my additional
             instruction dealing with the incomplete version of the
             law that I gave to you two days ago.

                   I'm gonna send you back into the jury room. If
             you have a question, in light of what I just told you,
             sen[d] it out to me.

      The judge gave the charge as to threat-of-force over counsels' strenuous

objections and motions for mistrial. The lawyers declined his offer allowing

them to make an additional closing argument to the jury. At counsel's request,

the judge again told the jury the State had to prove its case beyond a reasonable

doubt.

      The judge relied upon the principle found in State v. Parsons, 270 N.J.

Super. 213, 224-25 (App. Div. 1994), that failure to assist the jury in

"understanding issues it must decide" is error. He also told the jury he added

parallel language to a revised verdict sheet, which now included the following:

"that [defendant] did threaten with or purposely put in fear of immediate bodily

injury" upon the three named victims. The day following the supplemental

instruction, the jury returned its verdict.

      On appeal, defendant raises the following points:

             POINT I. DEFENDANT'S CONVICTIONS MUST BE
             REVERSED BECAUSE THE SURVEILLANCE
             VIDEO AND PHOTOGRAPH AT THE HEART OF

                                                                           A-4668-17
                                        10
THE STATE'S CASE DEPICTING DEFENDANT IN
THE GENERAL VICINITY OF A CRIME WERE
NOT   PROPERLY    AUTHENTICATED    AND
SHOULD NOT HAVE BEEN ADMITTED INTO
EVIDENCE.

    A.    Piecemeal   authentication of          the
    surveillance footage was improper            and
    prejudicial.

    B.    [Defendant's] alleged photograph was not
    properly authenticated, and even if it had been,
    the alleged identification did not establish that
    [defendant] was present at the time of the crime.

          1.    The      photograph   was    not
          authenticated and should not have been
          admitted into evidence.

          2.    The photograph did not establish that
          [defendant] was present at the time of the
          crime.

POINT II. DEFENDANT'S CONVICTIONS MUST
BE REVERSED BECAUSE, VIEWING THE
EVIDENCE IN ITS ENTIRETY, A REASONABLE
JURY COULD NOT HAVE FOUND GUILT
BEYOND A REASONABLE DOUBT BECAUSE
THE STATE FAILED TO PROVE EACH ELEMENT
OF THE CRIMES CHARGED.

    A.    The State failed to prove second[-]degree
    robbery and simple assault as to Ms. Paz.

    B.    The State failed to prove first[-]degree
    robbery and aggravated assault as to Mr.
    Rodriguez.


                                                        A-4668-17
                       11
      POINT III. THE PROSECUTOR'S COMMENTS
      DURING     OPENING  AND    SUMMATION
      MISCHARACTERIZED THE EVIDENCE.

      POINT IV. THE TRIAL JUDGE COMMITTED [PER
      SE] REVERSIBLE ERROR BY RE-INSTRUCTING
      THE JURY ON THE ELEMENTS OF ROBBERY
      AFTER THE CHARGE CONFERENCE, CLOSING
      ARGUMENTS,      TWO    DAYS   OF   JURY
      DELIBERATIONS, AND SEVERAL POINTED
      JURY QUESTIONS.

            A.   The court expanded the robbery charge by
            modifying the jury instruction after deliberations
            began.

                  1.     The indictment.

                  2.     The original jury instruction.

                  3.    Revision of the jury instruction
                  during jury deliberations.

            B.    By modifying the jury charge, the trial
            judge constructively amended the indictment and
            invaded the province of the grand jury.

            C.    Amendment of the indictment is per se
            reversible error.

      POINT V. THE SENTENCE IMPOSED                        WAS
      EXCESSIVE,  UNDULY    PUNITIVE,                      AND
      THEREFORE MUST BE REDUCED.

Defendant raises the following points in a pro se brief:

      POINT #1: THE PROSECUTOR IMPROPERLY
      QUESTIONED SGT. LEMMERLING ABOUT AN

                                                                 A-4668-17
                                12
            IDENTIFICATION MADE BY A NON-TESTIFYING
            WITNESS, WHICH VIOLATES DEFENDANT'S
            RIGHTS TO CONFRONTATION AND VIOLATES
            [THE]   VI   AMENDMENT     [CONCERNING]
            CRIMINAL PROSECUTIONS.

            POINT #2: THE  PROSECUTOR      ELICITED
            IMPROPER LAY-WITNESS OPINION TESTIMONY
            AS TO THE CONTENT OF THE SURVEILLANCE
            VIDEO.

            POINT #3: [THE JUDGE] FAILED TO GIVE
            DISCRETE AND SPECIFIC INSTRUCTIONS ON
            IDENTIFICATION.

                                        I.

      Defendant's challenge to the authentication of the surveillance video and

photograph was not made at trial. Therefore, on appeal he must establish that

the admission of the exhibits was plain error. R. 2:10-2.

      A trial court's evidentiary rulings are reviewed for abuse of discretion.

State v. Maguire, 419 N.J. Super. 88, 135 (App. Div. 2011). We do not disturb

such rulings in the absence of a clear error in judgment. State v. J.A.C., 210
N.J. 281, 295 (2012). We do not substitute our analysis for that of the trial court

unless "the trial court's ruling is so wide of the mark that a manifest denial of

justice resulted." Ibid. (quoting State v. Marrero, 148 N.J. 469, 484 (1997)).

      It is well-settled that a videotape "qualifies as a writing" and "must be

properly authenticated" to "be admissible in evidence . . . ." State v. Wilson,

                                                                             A-4668-17
                                       13
135 N.J. 4, 17 (1994) (citing N.J.R.E. 901). Under N.J.R.E. 901, "[t]o satisfy

the requirement of authenticating or identifying an item of evidence, the

proponent must present evidence sufficient to support a finding that the item is

what its proponent claims." This rule of evidence "does not require absolute

certainty or conclusive proof." State v. Mays, 321 N.J. Super. 619, 628 (App.

Div. 1999). "The proponent of the evidence is only required to make a [prima

facie] showing of authenticity." Ibid. After such a showing is made, the

evidence is admissible and the jury decides the ultimate question of

authenticity. Ibid.

      Authentication of a videotape is similar to the authentication of a

photograph. State v. Loftin, 287 N.J. Super. 76, 98 (App. Div. 1996).

"[T]estimony must establish that the videotape is an accurate reproduction of

that which it purports to represent and the reproduction is of the scene at the

time the incident took place." Ibid. (citing Wilson, 135 N.J. at 15).       The

photographer or videographer need not testify "because the ultimate object of an

authentication is to establish its accuracy or correctness." Wilson, 135 N.J. at

14. Thus, "any person with the requisite knowledge of the facts represented in

the photograph or videotape may authenticate it." Ibid.




                                                                          A-4668-17
                                      14
      When the tape was shown at trial, the victims identified themselves and

the location in which the incident occurred.       They testified, contrary to

defendant's assertion on appeal, that they were captured on film headed towards

the restaurant immediately before the incident, shortly after 2:00 a.m. Clearly,

they had the "requisite knowledge of the facts represented" in the video. Ibid.

      Lemmerling in turn established a proper chain of custody by testifying

regarding the steps he took to obtain the film, download it onto a flash drive,

and from there onto a disc he knew would be admitted into evidence.

Lemmerling said that the video was the same as the one he took from the

surveillance camera and that he did nothing to modify or alter it. He similarly

described the techniques he used to make the still photos from the surveillance

tape. See Loftin, 287 N.J. Super. at 98-99. That testimony, which was not

impeached, established that the video tape was in the same condition when

presented to the jury as when originally removed from the surveillance camera.

See State v. Mosner, 407 N.J. Super. 40, 62 (App. Div. 2009).

      Gregus testified that during defendant's interview, he showed him the still

photograph of the man wearing a hat walking on the heels of the victim. He

obtained it from Lemmerling's case file, knowing Lemmerling had printed it out




                                                                           A-4668-17
                                      15
from the surveillance camera footage, as Lemmerling also described. Defendant

admitted it was a photograph of himself.

      Thus, not only was there no abuse of discretion, as the evidence met the

legal requirements for authentication and admission, a proper chain of custody

was established. No miscarriage of justice resulted from the admission of the

video and the photograph.

                                        II.

      Defendant also contends his convictions must be reversed because a

reasonable jury could not have found him guilty of the charges related to

Rodriguez and Paz beyond a reasonable doubt, leading to his conclusion that the

judge should have granted his Reyes motion for judgment of acquittal. See State

v. Reyes, 50 N.J. 454, 458 (1967). We employ the same standard as did the trial

judge when reviewing this decision—we determine whether the evidence

presented at trial was sufficient to warrant a conviction. Ibid.

      First-degree robbery occurs "if in the course of committing [a] theft the

actor attempts to kill anyone, or purposely inflicts or attempts to inflict serious

bodily injury, or is armed with, or uses or threatens the immediate use of a

deadly weapon." N.J.S.A. 2C:15-1(b).




                                                                             A-4668-17
                                       16
      Second-degree robbery occurs when a person, "in the course of

committing a theft," "(1) [i]nflicts bodily injury or uses force upon another"; or

"(2) [t]hreatens another with or purposely puts him in fear of immediate bodily

injury . . . ." N.J.S.A. 2C:15-1(a)(1), (2). An act is "'in the course of committing

a theft' if it occurs in an attempt to commit theft . . . ." N.J.S.A. 2C:15-1(a).

      Aggravated assault occurs when a person:

              (1) Attempts to cause serious bodily injury to
              another, or causes injury purposely or knowingly or
              under circumstances manifesting extreme indifference
              to the value of human life recklessly causes such injury;
              or

              (2) Attempts to cause or purposely or knowingly
              causes bodily injury to another with a deadly weapon;
              or

              (3) Recklessly causes bodily injury to another with a
              deadly weapon . . . .

              [N.J.S.A. 2C:12-1(b).]

Serious bodily injury is defined as "bodily injury which creates a substantial risk

of death or which causes serious, permanent disfigurement, or protracted loss or

impairment of the function of any bodily member or organ . . . ." N.J.S.A.

2C:11-1(b).

      Simple assault occurs when an actor:           "(1) [a]ttempts to cause or

purposely, knowingly or recklessly causes bodily injury to another"; or "(2)

                                                                              A-4668-17
                                        17
[n]egligently causes bodily injury to another with a deadly weapon"; or "(3)

[a]ttempts by physical menace to put another in fear of imminent serious bodily

injury." N.J.S.A. 2C:12-1(a).

      The State's theory of the case was that defendant, who identified himself

in the photograph taken from the surveillance video as the individual wearing a

hat walking immediately behind the victims, was the person who accosted the

group and injured Rodriguez. Rodriguez said he was punched by a man wearing

a hat, who demanded money, went through his pockets, and struck him a second

time when he attempted to assist Paz. Paz somehow broke her ankle in the panic

of the moment when Rodriguez was accosted. Rodriguez said on the stand that

he believed the person with the hat was the one that hit him because the other

individual involved in the robbery chased Ramos-Sanchez when she fled.

      Thus, a reasonable jury could have found defendant struck Rodriguez

while committing a theft causing him serious bodily injury, including the scar.

The cases upon which defendant relies to challenge the jury's conclusion that

the scar constituted a "serious bodily injury" are distinguishable. In State v.

Green, 318 N.J. Super. 361, 368, 371 (App. Div. 1999), the court noted that a

one-and-one-half-inch scar on the victim's palm did not constitute a serious

bodily injury. In State v. Williams, 197 N.J. Super. 127, 132 (App. Div. 1984),


                                                                         A-4668-17
                                     18
the victim had a "barely perceptible mark" on her wrist. These are significantly

different from Rodriguez's scar, which ran some two to three inches, and was on

his forehead. See State v. Sloane, 111 N.J. 293, 298 (1988) ("The legislative

definition of 'serious bodily injury' requires a jury finding of 'bodily injury

which . . . causes serious, permanent disfigurement . . . .'" (quoting N.J.S.A.

2C:11-1(b))). The jury's findings that defendant was guilty, as to Rodriguez, of

first-degree robbery and the merged offense of second-degree aggravated

assault, were supported by the proofs in the record.

      As to Paz, although she could not specify what caused her to fall and break

her ankle, it was reasonable for the jury to have found that she interpreted

defendant's conduct as threatening the use of force upon her. Witnessing the

assailant striking her companion and demanding money would certainly cause

her to fear that she was next. Therefore, a reasonable jury could have found that

defendant "purposely put[] [her] in fear of immediate bodily injury[,]" in order

to accomplish a theft, justifying the second-degree robbery conviction, and the

simple assault charge as well. There is no merit to either challenge.

                                      III.

      "Prosecutors 'are afforded considerable leeway in making opening

statements and summations[,]'" State v. Echols, 199 N.J. 344, 359-60 (2009)


                                                                           A-4668-17
                                      19
(quoting State v. Williams, 113 N.J. 393, 447 (1988)), and "are expected to make

vigorous and forceful closing arguments to juries[,]" State v. Frost, 158 N.J. 76,

82 (1999). Nonetheless, a prosecutor's opening statement and "summation [are]

limited to commenting upon the evidence and the reasonable inferences to be

drawn therefrom." State v. Swint, 328 N.J. Super. 236, 261 (App. Div. 2000).

      Because defense counsel did not object to the disputed comments at trial,

"the asserted error must be evaluated by the plain-error standard, namely

whether the misconduct was so egregious in the context of the [opening

statement and] summation as a whole as to deprive defendant of a fair trial."

State v. Tilghman, 345 N.J. Super. 571, 575 (App. Div. 2001).

      Defendant asserts the State "misled the jury" during opening statements

by claiming that "'all' three victims would uniformly testify" that two assailants

approached them from behind. They did not—the victims did not agree on the

number of attackers, or whether they were approached from behind or the front.

      The prosecutor's statement in opening, however, was merely an outline of

what he anticipated would be the witnesses' testimony. See Szczecina v. P.V.

Holding Corp., 414 N.J. Super. 173, 177-78 (App. Div. 2010) ("The fundamental

purpose of opening statements is 'to do no more than inform the jury in a general

way of the nature of the action and the basic factual hypothesis projected, so that


                                                                             A-4668-17
                                       20
they may be better prepared to understand the evidence." (emphasis added)

(quoting Amaru v. Stratton, 209 N.J. Super. 1, 15 (App. Div. 1985))).

      Rodriguez and Ramos both initially reported that two assailants

approached them from behind while Paz testified that they were approached

from the front, and she initially reported that three or four assailants attacked

the group. The prosecutor's obviously mistaken factual argument was neither

misconduct nor prejudicial. The discrepancy was inconsequential.

      Defendant also challenges for the first time the State's argument in

summation that it was defendant who rummaged through Rodriguez's pockets.

The State based its argument on the fact the surveillance video showed the man

in the cap reaching for an object in his pocket as he walked. Defendant now

claims this argument was prejudicial.          It was not because these were fair

inferences from the video. See State v. Williams, ___ N.J. ___, ___ (2021) (slip

op. at 17) (quoting State v. Feaster, 156 N.J. 1, 58-59 (1998)). Additionally, the

judge twice instructed the jury that the arguments of counsel are not evidence.

The "reasonable inference[]" was not prejudicial. See ibid.

                                         IV.

      Defendant further argues that the jury charge was itself erroneous.

Alleged errors in jury charges are considered "in light of 'the totality of the entire


                                                                                A-4668-17
                                         21
charge, not in isolation.'" State v. Burns, 192 N.J. 312, 341 (2007) (quoting

State v. Chapland, 187 N.J. 275, 289 (2006)). "[B]ecause clear and correct jury

instructions are fundamental to a fair trial, erroneous instructions in a criminal

case are 'poor candidates for rehabilitation under the plain error theory.'" State

v. Adams, 194 N.J. 186, 207 (2008) (quoting State v. Jordan, 147 N.J. 409, 422

(1997)).

      Courts consider the following factors in reviewing an alleged error in a

jury charge:

               (1) the nature of the error and its materiality to the jury's
               deliberations; (2) the strength of the evidence against
               the defendant; (3) whether the potential for prejudice
               was exacerbated or diminished by the arguments of
               counsel; (4) whether any questions from the jury
               revealed a need for clarification; and (5) the
               significance to be given to the absence of an objection
               to the charge at trial.

               [State v. Docaj, 407 N.J. Super. 352, 365-66 (App. Div.
               2009) (citations omitted).]

      Here, the indictment charged defendant with the first-degree robbery

(counts one, two, and three) of each victim. The court, after conferring with

counsel, initially omitted the "threatens another with or purposely puts him in

fear of immediate bodily injury" language from the jury charge and the verdict




                                                                               A-4668-17
                                           22
sheet. Given the facts the State presented at trial, it is not surprising that the

jury initially had questions during deliberations.

      Although defense counsel strenuously argued against the judge's decision

to charge threat of force, it is ultimately a judge's responsibility to convey the

law correctly. As the judge observed, fulfilling that responsibility required that

he supplement the charge because the facts developed in the trial came within

the greater scope of the robbery statute. Thus, the court's recharge on the jury

was proper, as was the corresponding correction to the verdict sheet.

      The judge's decision to charge did not invade the grand jury process. As

we said in Parsons, it is not enough to merely recite the elements of the offense.
270 N.J. Super. at 224. "If a question discloses that the jury needs specific help

understanding issues it must decide, particularly issues related to the elements

of the crime charged, and that help is not given," failure to do so is error. Id. at

224-25.

      If we assume for the sake of argument only that the judge's decision to

charge the jury regarding the threat of force was effectively an amendment to

the indictment, such amendments are permitted under Rule 3:7-4 so long as

defendant had adequate notice of the allegations and would not be prejudiced

thereby. See State v. Dorn, 233 N.J. 81, 96 (2018).


                                                                              A-4668-17
                                        23
      The victims' descriptions of the robbery and their injuries certainly put

defendant on notice, separate from the language of the indictment, both pre- and

post-trial. The changes the judge made did not charge a different offense. See

R. 3:7-4. Defendant had sufficient notice and was not prejudiced.

      Furthermore, the judge's response to the jury's questions was reasonable.

During the first day of deliberations, the jury requested several readbacks. The

following day, a juror was excused for personal reasons requiring the court to

instruct the jury to begin anew.       It was only during that second day of

deliberations with the newly constituted panel that the jury began to ask

questions as to whether the word "force" requires physical contact.

      In discussing the issue with the attorneys, the judge acknowledged that

the threat of force is a statutory element and that with both parties' assent he did

not charge it because of defense counsels' observation that the language was not

in the indictment. The jury then posed more questions regarding the meaning

of the word "force."

      Specifically, the jury asked the following: "[i]f someone is injured during

the course of a crime, is the defendant responsible?" The court and counsel

conferred regarding possible meanings while the jury was excused for lunch.

When they returned, the jury asked this additional question: "[i]s the threat of


                                                                              A-4668-17
                                        24
force the same as the use of force to classify a theft as a robbery?" It was at that

juncture that the judge realized his failure to instruct the jury on the threat of

force had left them with an analytical void that was impeding deliberations.

Based on the questions, he made the decision that regardless of counsels'

position, he had to fulfill his responsibility to charge the jury correctly to ensure

deliberations were just. See Parsons, 270 N.J. Super. at 224-25.

      Defense counsel further objected to the recharge on the basis that their

summations did not address the threat of force. But when asked if they wanted

the opportunity to again sum up to the jury, the attorneys declined. Defense

counsel did request a recharge to the jury that a conviction could only be based

on the State proving every element of the offenses beyond a reasonable doubt.

The judge did so.

      The judge's decision to fully charge the jury to mirror the robbery statute

elements that were relevant to the proofs developed at trial fulfilled the court's

"primary obligation" to charge correctly, even over a defense objection. See

State v. Garron, 177 N.J. 147, 180 (2003), cert. denied, 540 U.S. 1160 (2004).

No prejudice inured to defendant from the recharge. A judge is expected to

correct perceived errors including "erroneous, misleading, or confusing

instruction[s] . . . ." State v. McKinney, 223 N.J. 475, 497 (2015).


                                                                              A-4668-17
                                        25
      In any event, defendant's defense at trial was reasonable doubt. It was

based upon inconsistencies in the victims' statements, intended to attack the

certainty that the two men filmed following closely on the heels of the victims

moments before they were assaulted, dressed in the same garb as described by

one of the victims, were guilty of robbery. Counsel argued that defendant was

not guilty based on identity. Nothing about that defense would have changed

even if the judge had charged threat of force initially. Since no prejudice inured

to defendant from the charge, the judge did not err by fulfilling his primary

obligation to correctly charge the jury.

                                           V.

      Defendant finally asserts in his counseled brief that his sentence was

manifestly excessive. We do not agree.

      "[Our] review of sentencing decisions is relatively narrow and is governed

by an abuse of discretion standard." State v. Blackmon, 202 N.J. 283, 297

(2010). We consider whether the trial court has made findings of fact grounded

in "reasonably credible evidence"; whether the factfinder applied "correct legal

principles in exercising . . . discretion"; and whether "application of the facts to

the law [has resulted in] such a clear error of judgment that it shocks the judicial

conscience." State v. Roth, 95 N.J. 334, 363-64 (1984).


                                                                              A-4668-17
                                        26
      We review a trial judge's findings as to aggravating and mitigating factors

to determine whether the factors are based on competent, credible evidence in

the record. Id. at 363. "To facilitate meaningful appellate review, trial judges

must explain how they arrived at a particular sentence." State v. Case, 220 N.J.
49, 65 (2014) (citing State v. Fuentes, 217 N.J. 57, 74 (2014); R. 3:21-4(g)

(requiring the judge to state reasons for imposing the sentence, including the

factual basis for finding aggravating or mitigating factors affecting the

sentence)).

      The judge's discussion of defendant's significant criminal record justified

the weight he accorded aggravating factors three, six, and nine. Nothing in the

record supports the mitigating factors defendant now proposes should have be en

found by the judge: one, that his "conduct neither caused nor threatened serious

harm[,]" two, that he "did not contemplate [his] conduct would cause or threaten

serious harm[,]" and eleven, that imprisonment "would entail excessive hardship

to [himself] or [his] dependents . . . ." N.J.S.A. 2C:44-1(1), (2), (11). Given

defendant's extensive criminal history and the lack of any mitigating evidence,

the judge did not abuse his discretion in sentencing defendant. It was not a clear

error of judgment which shocks our conscience. See Roth, 95 N.J. at 364.




                                                                            A-4668-17
                                       27
                                      VI.

      Defendant also filed a pro se brief. We consider the issues raised that are

not addressed in this opinion to be so lacking in merit as to not warrant

discussion in a written decision. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-4668-17
                                      28